Citation Nr: 0126105	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-07 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensable evaluation for dermatomycosis 
of the feet and buttocks.  

2.  Entitlement to compensable evaluation for residual scars 
from shell fragment wounds of the face, left thigh and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from September 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which compensable evaluations for 
dermatomycosis of the feet and buttocks and residual scars 
from shell fragment wounds of the face, left thigh and back 
were denied.  


FINDINGS OF FACT

1.  Dermatomycosis of the feet and buttocks is manifested by 
tinea of the buttock, the bottom of his feet and his 
toenails.  

2.  Residual scars from shell fragment wounds of the face, 
left thigh and back are manifested by a well healed, 
nontender one-inch facial scar; a one-inch, well-healed, 
nontender scar on the left thigh; and a two-inch, well-
healed, nontender scar on the back.  


CONCLUSIONS OF LAW

1.  Current manifestations of dermatomycosis of the feet and 
buttocks are no more than 0 percent disabling.  38 U.S.C.A. 
§§ 1155, 5103A and 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.118 Diagnostic Codes 7806, 7813 
(2001).  

2.  The criteria for a compensable evaluation for residual 
scars from shell fragment wounds of the face, left thigh and 
back have not been met.  38 U.S.C.A. §§ 1155, 5103A and 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.118 Diagnostic Codes 7800, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court Of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  

Diagnostic Codes 7801 and 7802 provide evaluations for scars 
resulting from burns.  38 C.F.R. § 4.118 (2001).  The veteran 
has not reported and the medical evidence does not indicate 
that the veteran's skin disorder resulted from burns.  
Therefore, Diagnostic Codes 7801 and 7802 are not applicable 
in this case.  

The Board finds that the medical findings on examination are 
of greater probative value than the veteran's July 2001 
Travel Board hearing testimony regarding the severity of his 
service-connected dermatomycosis of the feet and buttocks and 
residual scars from shell fragment wounds of the face, left 
thigh and back.  

Dermatomycosis of the Feet and Buttocks  

The veteran's service-connected dermatomycosis of the feet 
and buttocks is rated as noncompensable under 38 C.F.R. 
§ 4.118, schedule of ratings for the skin Diagnostic Code 
7813, dermatophytosis.  Except as otherwise provided, 
Diagnostic Codes 7807 through 7819 are rated as for eczema, 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations, or on the 
basis of scarring and/or disfigurement.  Diagnostic Code 
7806, which governs ratings for eczema, provides that a 
noncompensable (0 percent) rating is warranted with slight, 
if any exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
if there is exfoliation, exudation or itching, and the 
growths involve an exposed surface or extensive area.  A 30 
percent evaluation requires exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  

At the July 2001 Travel Board hearing the veteran testified 
that weather and wetness affected his feet.  He stated if his 
feet were not dry with fresh socks they became sore and a 
rash appeared.  The veteran described having pain in his 
toenails all of the time that he rated at about an eight on a 
scale of 1 to 10.  The veteran reported that he had to wear 
white clothes because the dye could cause an infection.  He 
indicated that the dermatomycosis did not cause his toenails 
to fall off but turned them black and very thick with fungus.  
The veteran testified that the tips of his toe at the 
toenails were tender and painful.  He had to wear a larger 
shoe and a special air-conditioned, cushioned-soled shoe 
because of the shape of his feet.  

Here, the preponderance of the evidence is against the claim 
for an increased rating for the service-connected 
dermatomycosis of the feet and buttocks.  The Board places 
emphasis the findings on his most recent August 1998 VA 
examination.  There was no stasis pigmentation or eczema, no 
intermittent ulcerations, no subcutaneous induration, no 
massive boardlike edema.  Although the veteran had tinea of 
the buttock, the bottom of his feet and his toenails and 
stated that it was worse in the heat and would itch so bad 
that it would bleed at times there is no medical evidence of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area warranting a 10 percent disability 
evaluation.  

Residual Scars from Shell Fragment wounds of the Face, Left 
Thigh and Back  

The veteran's service-connected residual scars from shell 
fragment wounds of the face, left thigh and back is rated as 
noncompensable under 38 C.F.R. § 4.118, schedule of ratings 
for the skin Diagnostic Codes, 7800 and 7805 (2001).  Under 
Code 7800, a 0 percent rating is assigned for slight 
disfiguring scars of the head, face or neck; a 10 percent 
rating is assigned for moderate disfiguring scars of the 
face, head or neck; a 30 percent rating is assigned for 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles; 
and a 50 percent rating is assigned for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A note 
following the code provides that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent rating to 50 percent, and the 
10 percent rating to 30 percent; the most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118 (2001).  

Under Diagnostic Code 7803, a scar, which is superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  Under Diagnostic Code 7804, a scar, 
which is manifested as superficial, tender, and painful on 
objective demonstration, will be assigned a 10 percent 
evaluation.  Under Diagnostic Code 7805, a scar will be rated 
on limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected residual scars 
from shell fragment wounds of the face, left thigh and back.  
At the August 1998 VA examination there was a one-inch facial 
scar which was well healed and nontender.  The veteran 
reported a retained metallic foreign body.  On the left thigh 
there was a one-inch well-healed, nontender scar and on the 
back there was a two-inch well-healed, nontender scar.  At 
the July 2001 Travel Board hearing he testified that he had a 
piece of shrapnel over his left eye that was resting on the 
nerve.  He stated that the scars were tender to the touch.  
The veteran reported the scar on his left thigh was not 
visible.  He indicated the wound on his back was in the upper 
part near his neck and that a three-inch tender scar 
remained.  The veteran testified that the scar over his eye 
was more tender that the one on his back.  However, there is 
no medical evidence that the scars were moderately 
disfiguring, superficial, or poorly nourished, with repeated 
ulceration warranting a 10 percent disability evaluation.  



ORDER

A compensable evaluation for dermatomycosis of the feet and 
buttocks is denied.  

A compensable evaluation for residual scars from shell 
fragment wounds of the face, left thigh and back is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

